812 F.2d 937
Norris LIRETTE, Plaintiff-Appellant,v.N.L. SPERRY SUN, INC. and Quarles Drilling Company,Defendants-Appellees.
No. 86-3373.
United States Court of Appeals,Fifth Circuit.
March 2, 1987.

Gayle A. Reynolds, Gretna, La., for plaintiff-appellant.
Timothy F. Burr, New Orleans, La., for Sperry.
Elizabeth H. Ryan, Wood Brown, III, New Orleans, La., for Quales Drilling.
Appeal from the United States District Court for the Eastern District of Louisiana;  Charles Schwartz, Jr., Judge.
(5 Cir., 1987, 810 F.2d 533)
Before CLARK, Chief Judge, GEE, RUBIN, REAVLEY, POLITZ, RANDALL, JOHNSON, WILLIAMS, GARWOOD, JOLLY, HIGGINBOTHAM, DAVIS, HILL, and JONES, Circuit Judges.

BY THE COURT:

1
A majority of the Judges in active service, on the Court's own motion, having determined to have this case reheard en banc,


2
IT IS ORDERED that this cause shall be reheard by the Court en banc without oral argument.  The Clerk will specify a briefing schedule for the filing of supplemental briefs.